Appeal by defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered October 15, 1982, convicting him of robbery in the second degree and assault in the second degree, upon a jury verdict, and imposing sentence. Judgment affirmed. This case is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (subd 5). This court cannot say on the record before it that defendant was denied the effective assistance of counsel (see People v Baldi, 54 NY2d 137, 146-147). For the most part, defendant’s claims require the making of an additional record, and should be determined by way of a collateral or postconviction proceeding pursuant to CPL 440.10 (see People v Brown, 45 NY2d 852; People ex rel. Hall v LeFevre, 92 AD2d 956, 957). Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.